Citation Nr: 1812197	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-35 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for patellofemoral syndrome, right knee.

2.  Entitlement to an increased disability rating in excess of 10 percent for patellofemoral syndrome, left knee.

3.  Entitlement to service connection for hydromyelia of the cervical spine, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Alexandra M. Jackson, Attorney at Law


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel
INTRODUCTION

The Veteran had active duty training from September 1999 to January 2000, with additional days of active duty for training and inactive duty training throughout February 2000 to June 2000.

These matters come before the Board of Veteran's Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs Regional Office (RO) in Togus, Maine.  An October 2008 rating decision, in pertinent part, continued the 10 percent disability ratings for the Veteran's left and right knee patellofemoral syndrome.  A November 2009 rating decision, in pertinent part, denied reopening the Veteran's claim of entitlement to service connection for a cervical spine disorder.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in March 2013.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.

In a January 2014 decision, the Board found that new and material evidence had been received and reopened the Veteran's claim for service connection of a cervical spine disorder.  The Board then remanded the issues of entitlement to service connection for hydromyelia of the cervical spine and increased ratings for bilateral knee patellofemoral syndrome for further development.  After the development was completed, the RO issued a Supplemental Statement of the Case (SSOC) in November 2014.

In a November 2015 decision, the Board remanded all claims to schedule another hearing pursuant to a request based on the Veteran's representative's assertion that additional pertinent evidence would be presented.  A hearing was set for December 2017, however the Veteran's representative cancelled the hearing and the matter has been returned to the Board.

The issues of entitlement to increased disability ratings for the knees are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's hydromyelia was not a result of nor caused by active military service or service connected disability.


CONCLUSION OF LAW

The criteria for establishing service connection for hydromyelia of the cervical spine, to include as secondary to a service-connected disability, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Service Connection

The Veteran contends that she is entitled to service connection for hydromyelia of the cervical spine, to include as secondary to a service-connected disability.
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. § 3.303(c) (2017); Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  However, the fact that a disorder is hereditary or congenital in origin does not preclude service connection.  Quirin, 22 Vet. App. at 395.  Only congenital "defects," as opposed to congenital "diseases," are excluded from the types of disabilities that may be service connected, as congenital defects are not considered diseases or injuries under VA law.  VAOPGCPREC 82-90 (July 1990) (holding that "service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin").

However, service connection may be granted due to aggravation of a congenital or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90 (July 18, 1990) (cited as 55 Fed. Reg. 45,711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental, or familial origin, unless the defect was subject to a superimposed disease or injury.)  See also Carpenter v. Brown, 8 Vet. App. 240 (1995); Monroe v. Brown, 4 Vet. App. 513 (1993).

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may be granted for diseases (but not defects) of congenital, developmental, or familial (hereditary) origin if the condition was incurred in or aggravated during service beyond its natural progression.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be unknown.  See VAOPGCPREC 82-90, 56 Fed. Reg. 45,711 (1990).  The presumption of soundness applies to a congenital disease but not to a congenital defect.  Quirin, 22 Vet. App 390 (2009).

The term "active military service" includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a).  Active duty for training means full-time duty performed by the Reserves. 38 C.F.R. § 3.6(c).

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.; see 38 U.S.C.A. § 101 (2), (24); 38 C.F.R. §§ 3.1 (d), 3.6. 

No presumptions attach (including soundness, aggravation, or presumptive diseases under service connection) unless "veteran" status is attained (although, some presumptions will not apply to periods of ACDUTRA and INACDUTRA). In establishing "veteran" status based on aggravation during ACDUTRA, although an active duty for training claimant is not required to show that his active duty for training proximately caused the worsening of his preexisting disability, the definition of aggravation set forth in 38 U.S.C.A. § 1153 and incorporated by 38 U.S.C.A. § 101 (24)(B) does require that an active duty for training claimant establish that there is a causal relationship between the worsening of the claimant's preexisting condition and his active duty for training.  Donnellan v. Shinseki, 24 Vet. App. 167, 173 (2010).  The causal relationship is shown when the claimant establishes that the preexisting condition worsened beyond the natural progress of that condition during service.  Id. at 173-74.  "Aggravated in the line of duty" as its used in 38 U.S.C.A. § 101 (24)(B) means that in order for a claimant to establish his status as a "veteran" under 38 U.S.C.A. § 101 (24)(B), he must demonstrate that he experienced a permanent increase in disability beyond the natural progress of that disease or injury during his period of active duty for training.  Id. at 174.

In Hill v. McDonald, 28 Vet. App. 243 (2016), the Court held that "once a claimant has achieved veteran status for a single disability incurred or aggravated during a period of ACDUTRA, veteran status applies to all disabilities claimed to have been incurred or aggravated during that period of ACDUTRA." The Court distinguished Hill from prior cases in which it had held that the presumption of aggravation was not applicable to a claim based on a period of ACDUTRA. The Court noted that the veterans in those cases sought benefits only for a single disability based on the specified period of ACDUTRA, in contrast to the Hill's claims for multiple disabilities incurred during one period of ACDUTRA, and where service connection had already been granted for one disability incurred during the ACDUTRA at issue.  See, e.g., Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The first element of a service connection claim is met, since the Veteran has a current disability of hydromyelia of the cervical spine.  Shedden, 381 F.3d at 1166-67.  Thus, the determinative question is whether this condition is related to service.

The Veteran's VA treatment records show she was diagnosed with hydromyelia of the cervical spine sometime around June 2006.  See June 2006 VA treatment records.  The VA treatment provider noted the Veteran's hydromyelia may be related to a fall in the past or is a congenital problem.  Id.  It was also noted the Veteran had no injuries to her back in service and no complaints about her back in service.  Id.  In 2004, the Veteran slipped on an icy camper door step and landed on her buttocks.  Id.

The VA treatment provider stated there was no evidence that anthrax vaccinations would cause any of the Veteran's current medical complaints, and her C6 hydromyelia is mild, and is not related to her foot and lower leg complaints in the service.  Id.

In April 2006, the Veteran's mother stated the Veteran had spinal fluid disease related to Vietnam Veterans who had been exposed to Agent Orange which had weakened the Veteran's spine.  See April 2006 Correspondence.  The Veteran's father served in Vietnam.

Private treatment records show the Veteran was diagnosed with C6 hydromyelia in 2006 which was characterized as mild.  See January 2006 Private Treatment Records; February 2006 Private Treatment Records.  In May 2006, the Veteran's physician who evaluated the Veteran and assisted in the hydromyelia diagnosis indicated some concern that the diagnosis may represent a general inherited disorder.  See May 2006 Private Treatment Records.  The Veteran had an accident in December 2006 and had pain in her neck afterwards.  See February 2007 Private Treatment Records.

The Veteran was afforded a VA examination in February 2014.  It was noted she was diagnosed with hydromyelia of the cervical spine in 2006.  See February 2014 VA examination.  The examiner stated it is less likely as not that the Veteran's hydromyelia - cervical spine condition had its onset during active duty training to include from in-service sit-ups and pushups.  Id.  The examiner also stated the diagnosis is a congenital condition with no evidence of aggravation during military service.  Id.  The examiner reasoned that the Veteran's hydromyelia of the cervical spine is a congenital condition which is present from birth.  Id.  There is no documented medical evidence of record which indicates that sit-ups and pushups can cause onset of the congenital condition.  Id.

Based on a review of the evidence, the Board finds that service connection for hydromyelia of the cervical spine is not warranted.  The treatment records and VA examination indicate the hydromyelia is a congenital condition.  The VA examiner opined the hydromyelia could not be caused by sit-ups or pushups.  Additionally, no evidence in the Veteran's record shows the hydromyelia was aggravated by the Veteran's military service.  Thus, service connection on a direct basis is not warranted.

The Board now considers whether service connection can be established on a secondary basis due to the Veteran's service connected patellofemoral syndrome of the right knee and left knee.  Based on the lay and medical evidence, the Board finds that service connection is not warranted on a secondary basis.

The VA examiner stated it is less likely as not that the Veteran's diagnosed hydromyelia - cervical spine condition was caused by or aggravated by the service-connected bilateral knees disability.  See February 2014 VA examination.  The examiner reasoned that the bilateral knee condition will not cause or aggravate a congenital hydromyelia cervical spine condition.  Id.  The examiner also stated there is no documented medical evidence of record of worsening of the neck condition caused by the service-connected knee condition while in service.  Id.  The current neck symptoms are caused by the Veteran's non-service connected fibromyalgia.  Id.  Thus, service connection is not warranted on a secondary basis.
In so finding, the Board acknowledges the lay assertions of record that the Veteran's disability is related to service or service related disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining whether an internal physical process affecting the cervical spine is caused or aggravated by external physical trauma or degenerative changes associated with the knees falls outside the realm of common knowledge of a lay person.  Here, the medical expert has indicated that there is no relationship between the claimed disability and any incident of the Veteran's military service or service connected disability.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107 (b) regarding reasonable doubt are not applicable.  


ORDER

Entitlement to service connection for hydromyelia of the cervical spine, to include as secondary to a service-connected disability is denied.


REMAND

The Board observes that a new precedential opinion that directly affects the instant appeal was issued by the United States Court of Appeals for Veterans Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59. 

The Veteran's February 2014 VA examination for the knees does not comply with Correia.  Accordingly, the Veteran must be afforded a new VA examination to correct the deficiencies noted above.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to evaluate the service-connected bilateral knees. The Veteran's claims folder must be reviewed by the examiner. 

(a)  Pursuant to Correia v. McDonald, the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the knees cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups. The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so. 

2.  After completing the above actions, the Veteran's claims should be readjudicated.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


